DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Original claims 1-19 are pending and have been examined. The objections to the drawings, rejections and allowable subject matter (over prior art) are stated below. The Examiner would like to note that there are no Attorneys of record on file. Applicants are respectfully requested to file the Power of Attorney documents before filing a response to this Office action. 

Drawings
2.	The drawings filed by the applicants on August 24, 2020 are objected to by the Examiner. Specifically, drawings of Figures 4A-5B are not clear. Formal replacement legible drawings are required in the response to this Office action. Note: Applicant may not request that any objection to the drawing(s) be held in abeyance. See 37 CFR 1.85(a). 

Claim Rejections - 35 USC § 101

3.	35 U.S.C. 101 reads as follows:
 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

4.	Claims 1-19 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite a system for managing investments, which is considered a judicial exception because it falls under the category of certain of methods of organizing human activity such as a fundamental economic practice as well 
 	Analysis
Step 1: In the instant case, claim 1 is directed to a system. 
Step 2A – prong one: The limitations of “facilitating communication between potential and actual investors and one or more of the separate enterprise and the plurality of privately held enterprises; computational machinery configured to execute logic instructions via a processor and execute the steps of: collecting, for at least one of the plurality of privately held enterprises, money and/or equity for the purpose of making investments or holding by the separate enterprise; directing, for at least one of the plurality of privately held enterprises, proceeds from the collecting of money and/or equity as investments for at least one of the plurality of privately held enterprises by the separate enterprise; evaluating, using the specifically configured computational machinery, the at least one of the privately held enterprises for allocating a portion of the invested proceeds to the at least one privately held enterprise; and either assigning the at least one privately held enterprise with their corresponding portions of the proceeds, or allocating to the at least one privately held enterprise at least a corresponding portion of the proceeds that have been held by the separate enterprise; wherein the steps of collecting, directing, evaluating and evaluating or allocating are all performed using a computational machine specifically configured to assist in managing the proceeds invested or held by the separate enterprise” as drafted when considered collectively as an ordered combination, without the italicized portions, is a process that, under the broadest reasonable interpretation, covers 
Step 2A – prong two: The judicial exception is not integrated into a practical application. In particular, the claim only recites the additional element of a processor of a computational machinery to perform all the steps. A plain reading of Figure 1 and associated descriptions in page 16 lines 8-29 reveals that a computational machinery comprising a memory and a generic processor suitably programmed is used execute the claimed steps. The processor in all the steps is recited at a high-level of generality (i.e., as a generic processor performing generic computer functions) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Hence, claim 1 is directed to an abstract idea. 
	Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the steps, recited in the claim, amounts to no more than mere instructions to apply the exception using a generic computer component. The additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each is taken alone. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Hence, independent claim 1 is not patent eligible. Independent claims 18 and 19 are also not patent eligible based on similar reasoning and rationale.
Dependent claims 2-17, when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations only refine the abstract idea further. 
For instance in claim 2, the steps “further comprising a network site for communicating, via the network, with investors for buying or selling equity from the separate enterprise, the network comprising: machine instructions encoding an evaluator for determining a funding distribution to one or more of the plurality of privately held enterprises, wherein the evaluator uses either one or both of a share price and a percentage of equity in a first of the plurality of privately held enterprises to determine an allocation to at least a first privately held  enterprise, and wherein the evaluator uses either one or both of a share price and a percentage of equity in at least a second privately held enterprise to determine an allocation to the second enterprise; wherein the evaluator determines the allocation to the at least a first privately held  enterprise according to a computational process that relates the allocation for the first privately held  enterprise to the share price of the corresponding public shares based on the equity in the first privately held enterprise; wherein the evaluator determines the allocation to the at least a second privately held  enterprise in a manner that varies comparatively to the allocation to the first privately held  enterprise; wherein the evaluator is in operative communication with the network site or data storage accessible by the network site for presenting information indicative of the allocations to at least one of: (i) one or more of the investors, and (ii) one or more of the privately held enterprises” under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps describe the intermediate steps of the underlying process. The additional elements, in the claim, of a network site for communicating is a generic network site (suitably programmed) and the evaluator (generic software suitably programmed) perform their traditional functions recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components.
In claims 3-4 the steps “wherein the investments comprise one or more of principal, interest, equity, privately traded shares of stock, publicly traded shares of stock, private contracts, option contracts, virtual currency, virtual equity and phantom stock; wherein a first class of separate enterprise stock for the first privately held enterprise is acquired and tradeable by one or more investors separately from a purchase of at least a 3second class of separate enterprise stock for at least one additional privately held enterprise, and wherein the at least a second class of separate enterprise stock for at least one additional privately held enterprise is acquired and tradeable by one or more investors separately from a purchase of the class of separate enterprise stock for the first privately held enterprise” under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these limitations describe the data used in intermediate steps of the underlying process.   
In claims 5-7, the steps “further including a step of determining the corresponding portion to be provided to any one or multiple privately held enterprises by modifying an initially determined allocation amount to conform to one or more predetermined funding criteria; wherein the equity obtained by the separate enterprise in each of the plurality of privately held enterprises is private equity; wherein the separate enterprise is a privately held company” under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these limitations describe the intermediate steps of the underlying process.     
In claims 8-13, the steps “further including a step of combining the allocations to at least a first privately held enterprise with the allocations to at least a second privately held enterprise;  
further including a step of collecting a fee from one or more of the plurality of privately held enterprises by the separate enterprise prior to the directing step; wherein the step of evaluating includes determining corresponding equity in the first privately held enterprise dependent upon one of a bid and an asked for value; wherein the step of evaluating includes considering the value of the equity held by the separate enterprise in the at least one privately held enterprise”, “further including: receiving a return on the invested proceeds for at least one first privately held enterprise; evaluating, at least one privately held enterprise for determining the allocation to be provided to the at least one privately held enterprise, wherein an evaluation of the at least one privately held enterprise in this second evaluating step is dependent upon a value of the equity held by the separate enterprise in the at least one privately held enterpris
	In claims 14-17, the steps “further including repeating one or more of the steps of directing, evaluating, and assigning or allocating, wherein in each subsequent repetition, performance of the evaluating step considers the value of the equity held by the separate enterprise in each of the plurality of privately held enterprises at a later time than each previous step of evaluating”, “further including a step of issuing, by the separate enterprise, one or both of shares and a percentage of equity in at least one privately held enterprise; wherein one or both of the share price and percentage of equity is based in part on the equity held by the separate enterprise in the at least one privately held enterprise; receiving a disbursement from the at least one first privately held enterprise, and distributing the disbursement to one or more investors owning the shares or percentage of equity based on the equity held by the one or more investors in the at least one first privately held enterprise” under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these limitations describe the intermediate steps of the underlying process and the steps of fulfilling the agreements. 
In all the dependent claims, the judicial exception is not integrated into a practical application because the limitations are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using generic computer components. Also the claims do not affect an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of a computer system itself; the claims do not affect a transformation or reduction of a particular article to a different state or thing; and the claims do not move beyond a general link of the use of an abstract idea to a particular technological environment. In addition, the dependent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each is taken alone. The claims as a whole, do not amount to significantly more than the abstract idea itself.  For these reasons, the dependent claims also are not patent eligible. 

Double Patenting

5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms, which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

6.	Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent 8,630,931 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims of the US Patent essentially recite all the limitations of the instant application.

7.	Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent 8,589,269 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because claims of the US Patent essentially recite all the limitations of the instant application. 




Allowable Subject Matter
8.	Claims 1-19 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112, under 35 U.S.C. 101, and Double Patenting Rejections set forth in this Office action. 
The following is a statement of reasons for the indication of allowable subject matter over prior art:
For claim 1, the closest prior art of record (Schuchert et al. US Pub. 2006/0259379 A1 and Andrus et al. US Pub. 2002/0156709 A1) fail to teach a system for managing investments including the steps of “evaluating, using specifically configured computational machinery, the at least one of the privately held enterprises for allocating a portion of the invested proceeds to the at least one privately held enterprise; and either assigning the at least one privately held enterprise with their corresponding portions of the proceeds, or allocating to the at least one privately held enterprise at least a corresponding portion of the proceeds that have been held by the separate enterprise”. For these reasons, claim 1 is deemed allowable over prior art. Dependent claims 2-17 are allowable over prior art by virtue of dependency on an allowable claim.
For claim 18, the closest prior art of record (Schuchert et al. US Pub. 2006/0259379 A1 and Andrus et al. US Pub. 2002/0156709 A1) fail to teach a system for managing investments in a plurality of privately held enterprises including the steps of “evaluating, using specifically configured computational machinery, one or more of the plurality of private enterprises for determining a portion of the proceeds to provide to one or more of the plurality of private enterprises; and providing or directing the corresponding portion of the proceeds to one or more of the plurality of privately held enterprises; wherein the step of evaluating determines the proceeds provided to the at least a first privately held enterprise according to a computational process that compares the proceeds for the first privately held enterprise to either one or both of the share price and percentage of equity in the first privately held enterprise”. For these reasons, claim 18 is deemed allowable over prior art.
For claim 19, the closest prior art of record (Schuchert et al. US Pub. 2006/0259379 A1 and Andrus et al. US Pub. 2002/0156709 A1) fail to teach a system for managing investments including the steps of “7evaluating, using specifically configured computational machinery, one or more of the at least one privately or publicly held enterprises for determining a portion of the proceeds to provide to one or more of the at least one privately or publicly held enterprises; determining, dependent upon a result from the evaluating step, a corresponding proceed to be provided to each of the privately or publicly held enterprises; and providing each of the privately or publicly held enterprises with their corresponding proceeds”. For these reasons, claim 19 is deemed allowable over prior art. 

Conclusion

9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are: 
(a) Salim, Mohammad (US Pub. 2003/0126051 A1) discloses a method, system, and software for enhancing valuations of companies having limited or negative worth using a reverse merger, by identifying a suitable company based on financial and operational data of companies. Comparable listed companies on a target market or exchange are found to identify a target merger partner from the comparable listed companies based on a selection criteria. The suitable company and the target merger company are merged to form a new public entity that is listed in the target market or exchange; and at least some of the debt or liabilities in the suitable company is exchanged with equity in the new public entity. 
	(b) Silman, Robert (US Pub. 2008/0162374 A1) discloses a system and method for raising a fund from investors for the purposes of distributing to a portfolio of startup investments, where each startup investment within the portfolio has been separately capitalized. Additionally, the invention relates to a system and method for investing in a milestone based portfolio of startup investments. The investment then must meet certain preset criteria ("milestones") before additional capital is allocated to the investment. 

10.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at 
http://www.uspto.gov/interviewpractice.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Narayanswamy Subramanian whose telephone number is (571) 272-6751. The examiner can normally be reached Monday-Friday from 9:00 AM to 5:00 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ryan Donlon can be reached at (571) 270-3602. The fax number for Formal or Official faxes and Draft to the Patent Office is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Narayanswamy Subramanian/
Primary Examiner
Art Unit 3695 

August 29, 2021